Citation Nr: 1616488	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  10-21 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel
INTRODUCTION

The Veteran had active service from January 1988 to January 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

A hearing was held before a Veterans Law Judge in June 2012.  However, the Board was unable to obtain a transcript of that hearing.  As a result, the Veteran was offered the opportunity to testify at another hearing before a different Veterans Law Judge, which he accepted. See 38 C.F.R. § 20.717 (loss of hearing tapes or transcripts-motion for new hearing).  Consequently, the Board remanded the case in October 2012 in order to provide the Veteran the second hearing, which was later held before the undersigned Veterans Law Judge in February 2013.  A transcript of the hearing is associated with the claims file.

The Board subsequently reopened the claim and remanded the underlying merits for further development in April 2013.  The case has since been returned to the Board for appellate review.

In addition to the paper claims file, there are Virtual VA and VBMS paperless files associated with the case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2013, the Board directed the AOJ to obtain the Veteran's service treatment records, including any records for treatment for substance abuse, a psychiatric disability, or inpatient hospital treatment that may have been stored separately from the service treatment records already associated with the claims file.  While the AOJ sought to obtain any outstanding private treatment records, VA treatment records, service personnel records, and Social Security Administration records, it does not appear that any attempt was made to obtain such service treatment records while on remand.  Therefore, remand is required to ensure compliance with the April 2013 remand directives.  

In addition, the AOJ requested the Veteran's authorization to release any private treatment records in May 2013, and he responded later that month with a signed VA Form 21-4142 to release the private treatment records from the Essex County Correctional Facility.  The AOJ used this authorization to request the private treatment records in August 2013; however, the AOJ did not receive any response, and it does not appear that follow-up request was made as required by 38 C.F.R. § 3.159(c)(1).  Thus, the case must be remanded to attempt to obtain those records.

The Board further notes that the AOJ August 1991 deck logs for the USS Mount Whitney; however, the AOJ did not review the ship's logs in the November 2013 supplemental statement of the case (SSOC).  Similarly, the Veteran's Virtual VA claims file includes more recent VA treatment records.  The RO and AOJ have reviewed some, but not all, of these records in the November 2011 and November 2013 SSOCs, and the Veteran and his representative have not submitted a waiver of the AOJ's initial consideration of that evidence.  As such, the AOJ should have initial of the additional evidence of record. See 38 C.F.R. §§ 19.37, 20.1304(c) (2014).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the appropriate entities to request records of all mental health treatment and evaluations (mental health jacket) that the Veteran received during his period of service from January 1988 to January 1992.  A generic request for service treatment records related to this period of service will not suffice.  A specific request must be made for the outpatient mental health records.  

In this regard, the service treatment records refer to a June 1991 referral for treatment following a positive cocaine test and meeting the DSM-III criteria for substance abuse.  

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a psychiatric disorder, to include the Essex County Correctional Facility.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding and relevant VA medical records.

3.  After completing the foregoing development, the AOJ should afford the Veteran a VA examination for the purpose of determining the nature and etiology of any psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service records, post-service medical records, and lay assertions.  

The Veteran has asserted that his symptoms began in service while deployed to Okinawa. See February 2010 statement.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner should identify all current psychiatric disorders.  In so doing, the examiner should consider the prior diagnoses of record.

For each diagnosis identified other than PTSD and a personality disorder, the examiner should state whether it is at least as likely as not that the disorder began during service or is otherwise related thereto.  

If the Veteran is diagnosed as having psychosis, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran experienced such a psychosis on or before January 17, 1993, (i.e., within one year after his January 17, 1992, discharge from active service).  

If the Veteran is diagnosed with a personality disorder, the examiner should state whether there was a superimposed disease or injury that occurred during service.  In rendering this opinion, the examiner should consider the February 2009 Axis II diagnosis for a personality disorder in the VA treatment records.  

Regarding PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  If there is a verified stressor, the examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  When the development has been completed, the AOJ should review the case on the basis of additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative a SSOC and a reasonable opportunity to respond before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

